I particularly 
welcome the opportunity today to represent His 
Excellency Mr. Macky Sall, President of the Republic 
of Senegal, before the General Assembly and to deliver 
this intervention on his behalf.

In line with my predecessors, I would like to extend 
a warm welcome to Mr. Sam Kahamba Kutesa and 
express my delegation’s particular pleasure in seeing 
him assume the presidency of the General Assembly at 
its sixty-ninth session. In reiterating our warm wishes 
for success in fulfilling his important duty, I assure him 
of the unwavering support of my delegation, which, as 
always, will contribute in a constructive manner to the 
full realization of the goals of the United Nations. I also 
pay warm tribute to his predecessor, His Excellency 
Mr. John William Ashe, whose dynamism and open 
mind greatly contributed to the success of the sixty-
eighth session of the General Assembly. I also want 
to express, on behalf of the President of Senegal, our 
full gratitude to Secretary-General Mr. Ban Ki-moon 
for his tireless efforts in promoting peace, security, 
development and human rights.

I am therefore particularly pleased by the 
opportunity to represent President Macky Sall and 
to take the opportunity offered to my delegation to 
welcome the conclusions of the Open Working Group 
on Sustainable Development Goals and those on the 
financing of sustainable development for the purpose of 
defining the main pillars of the post-2015 development 
agenda. The scope of those challenges, linked to this 
important moment for humankind, requires that our 
States adopt appropriate strategies and measures with 
a view to assuring a good transition and calmly facing 
the expected global transformation.

The theme of this session — “Delivering on and 
implementing a transformative post-2015 development 
agenda” — provides an opportunity to deepen the 
discussion already begun during the previous session 
with a view to establishing a common vision on the 
ways and means to strengthen our commitment and 
our actions for sustainable and inclusive growth. It 
is therefore our mission to work towards inclusive 
development for present and future generations, given 
the many challenges faced by our people, particularly 
in the areas of education, health, the fight against 
poverty and extreme poverty, energy, climate change 
and endemic poverty.

With that in mind, the Government of Senegal has 
resolutely moved towards a model whose goal is the 
creation of wealth and structural transformation of its 
economy. That is why we have adopted the Emerging 
Senegal Plan, which is, and for the next few years will 
be, the reference point for Senegal’s economic and social 
policies. Emerging Senegal is backed by a progressive 
dynamic that is firmly oriented towards sustainable and 
inclusive development.

In the light of all of the above, we need to understand 
the importance of the New Partnership for Africa’s 
Development, whose Steering Committee, led by the 
President of the Republic of Senegal, deserves to be 
further supported and promoted, given its goals relating 
to poverty eradication and infrastructure development 

in Africa and the structural transformation of African 
economies. 

At this very moment, as we consider the issue 
of sustainable development, the world continues to 
be confronted with terrorism and various crises and 
conflicts that are just as dangerous for international 
peace and security. The Sahel and West Africa are 
faced with recurring threats from terrorist groups 
whose criminal actions undermine the foundations of 
our society and hinder our development efforts. We are 
pleased by the Security Council’s adoption yesterday 
of resolution 2178 (2014), a strong resolution against 
terrorism.

With regard to our subregion, our immediate 
neighbours in general and Guinea-Bissau in particular, 
Senegal would like to welcome the democratic process 
that led to the election of President José Mário Vaz. I urge 
the international community to support that fraternal 
country, with its enormous potential, including through 
a donors round table. 

Similarly, the efforts of the international community 
to help stabilize the Central Africa region are 
hampered by the arduous process of the disarmament, 
demobilization and reintegration of the main militias 
and armed groups, while the Horn of Africa, on top 
of terrorism, is still severely affected by the scope of 
conflicts with disastrous humanitarian consequences. 

Another part of Africa is suffering the effects of 
a scourge — rather, I should say a catastrophe — and 
that is the haemorrhagic fever caused by the Ebola 
virus. It certainly affects West Africa but is also a 
genuine threat to the entire world. We are pleased 
by the Security Council’s adoption by consensus of 
resolution 2177 (2014), which was sponsored by 134 
countries, including Senegal, and by the high-level 
meeting organized by the Secretary-General this very 
morning, which was a resounding success. The decision 
to establish the United Nations Mission for Ebola 
Emergency Response has reassured our country that 
the international community is aware of the scourge 
and that Ebola is not only an African matter but one 
that affects the entire world. 

That is why Senegal calls on the international 
community to take swift action to provide the necessary 
support not only to the countries affected by the virus, 
but to those of the entire West African region exposed 
to the ravages of this epidemic. The sooner we take 
action, the better we can control the epidemic. As for 
Senegal, we have set up a secure humanitarian corridor 
as a sign of solidarity with the brotherly countries that 
have been struck by the disease.

Furthermore, concerning another important issue, 
that of Western Sahara, my country reaffirms its 
commitment to strengthening the historic fraternal ties 
among all of the countries of the Maghreb and Africa 
in general. With that in mind, all forms of separatism 
must be discouraged. In that regard, Senegal would 
like to reiterate its support to Morocco’s initiative to 
grant broad autonomy to Western Sahara in the context 
of respect for its sovereignty and for the relevant 
resolutions of the Security Council, for the sake of 
durable peace in the region. 

Faced with all of those pressing challenges, my 
delegation is convinced of the urgent need to establish 
a holistic approach that can enhance the resilience of 
countries facing recurrent crises and emerging new 
conflicts. From that perspective, a body such as the 
International Criminal Court (ICC) has, as part of its 
mandate, a significant role to play in re-establishing 
peace. Therefore, I would like to acknowledge here the 
distinctive honour recently bestowed on Senegal, via 
the person of Mr. Sidiki Kaba, Minister of Justice, who 
is the single African candidate standing in the election 
for the position of President of the Assembly of States 
Parties to the ICC, scheduled to take place in December.

In any event, Senegal remains committed to its 
irreversible path in favour of peace and international 
security. It will continue to provide, with commitment 
and determination, its contribution to peacekeeping 
operations, while stressing the deployment of high-
quality personnel, whenever it is requested and within 
its capacities. 

For a global solution to crises, we believe that in 
addition to policies addressing the issues, conditions 
must be conducive to restoring the economic capacities 
of countries affected by conflict. It is also urgent to 
strengthen cooperation and refine our prevention 
strategies to better cope with the escalating violence 
and new forms of conflict related to the spread of 
international terrorism.

The thorny issue of the Palestinian conflict comes 
to mind. In that connection, Senegal welcomes the 
ceasefire of recent months. In its capacity as Chairman 
of the Committee on the Exercise of the Inalienable 
Rights of the Palestinian People, Senegal reiterates its 
call to revive the peace process and put an end to the 

blockade that has been suffocating Gaza since 2007. In 
this International Year of Solidarity with the Palestinian 
People, Senegal renews its support for a just, peaceful 
and negotiated solution as the only option capable 
of ending the conflict and achieving the creation of 
a viable, independent Palestinian State with East 
Jerusalem as its capital, living side by side with Israel 
within secure, internationally recognized borders.

Paradoxically, the acuteness of the current crises 
is symptomatic of the status quo that continues to bog 
down the process of Security Council reform. I hope that 
the upcoming celebration of the seventieth anniversary 
of our common Organization in 2015 will mark the start 
of a reformed and renovated Security Council. Senegal 
commends the French initiative to suspend the right of 
the veto in cases of mass crimes.

Also during the Assembly’s seventieth session, 
non-permanent members of the Security Council will 
be elected for the 2016-2017 term. As a candidate, 
Senegal wishes to request from this rostrum the support 
of all Member States for its election next year to a 
non-permanent seat on the Council, 25 years after its 
last term on the Council.

